DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner maintains, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a control unit to” in claims 1 and 7 are considered to read on control unit 110 (pg. 5, Lines 1-16; 110 FIG. 1B).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni et al., U.S. Patent Application Publication 2018/0082068 A1 (hereinafter Lancioni), in view of Park et al., U.S. Patent Application Publication 2007/0014098 A1 (hereinafter Park), and Hu et al., U.S. Patent Application Publication 2018/0187864 A1 (hereinafter Hu).
Regarding claim 13, Lancioni teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor of a computing device, cause the processor to: (822, 824, 802, 800 FIGS. 5 and 8, paragraphs[0038] of Lancioni teaches the storage device 816 includes a machine-readable medium 822 on which is stored one or more sets of data structures and instructions 824 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein; and the instructions 824 may also reside, completely or at least partially, within the main memory 804, static memory 806, and/or within the processor 802 during execution thereof by the computer system 800, with the main memory 804, static memory 806, and the processor 802 also constituting machine-readable media, and See also at least ABSTRACT, paragraphs[0036]-[0037], [0039]-[0042], [0086], and [0090] of Lancioni) detect an activation of a privacy mode of a display of the computing device, (322 FIGS. 5 and 8, paragraphs[0032] of Lancioni teaches FIG. 5 illustrates a flow diagram of a method 500 for dynamically applying a privacy filter to an electronic display 322 according to one or more embodiments described herein; the electronic display 322 may be operating in standard mode of operation without any privacy filters applied or a portion of the electronic display 322 may already be obscured by a dynamically applied privacy filter (e.g., an earlier message in a chain of displayed messages is already obscured); at operation 502, data to be displayed by electronic display 322 is detected; for example, a user opens a document or types in data via a keyboard so that the document or typed in data will then be displayed on at least a portion of the electronic display 322; at operation 504, a determination is made (e.g., based on detected tags) regarding whether the detected data is private; if the detected data is not private then the data is simply displayed on electronic display 322 at operation 506; if the detected data is determined to be private then, at operation 508, location context data is detected (e.g., from GPS receiver 410 and/or microphone 416); at operation 510, a determination is made (e.g., based on an ambient noise level) regarding whether the current location of the electronic display 322 is a private location; if the current location is not determined to be a private location then the method returns to operation 506 in order to simply display the detected data on electronic display 322; and if the current location is determined to be a private location then, at operation 512, boundaries of an area of electronic display 322 where the detected data is to be displayed are detected (e.g., a text box defined by application associated with detected data, and See also at least paragraph[0033] of Lancioni (i.e., Lancioni teaches in response to detecting data to be displayed by an electronic device is private, subsequently detecting location context data and determining that a location of the electronic display is a private location such that when boundaries of an area of the electronic display where the detected data is to be displayed are detected a privacy filter is dynamically generated to obscure a sub-area of the electronic display where the detected data to be display will be displayed so that the detected data cannot be discerned at a wide viewing angle (e.g., 45° or greater))); but does not expressly teach the display comprising a light emitting diode (LED) package having an orientation towards a liquid crystal panel to provide a first viewing angle of the display in a normal mode; and in response to detecting the activation of the privacy mode, rotate the LED package to a first angle in a range of 0 to 75 degrees and hold the LED package at that angle in the range of 0 to 75 degrees to change light direction of the LED package to provide a second viewing angle of the display, wherein the second viewing angle is narrower than the first viewing angle.  
However, Park teaches the display comprising a light emitting diode (LED) package (40, 51 and 60 FIGS. 1-3, paragraph[0040] of Park teaches an LCD 1 comprises an LCD panel 20, a light regulating part 30, a reflecting plate 40, and an LED circuit board 51, which are disposed sequentially in the rear of the LCD panel 20; and the LCD 1 further comprises one or more LED devices 60 seated on the LED circuit board 51 and disposed corresponding to an LED aperture 41 of the reflecting plate 40, and See also at least paragraphs[0041], [0048], and [0050]-[0053] of Park) having an orientation towards a liquid crystal panel (FIGS. 1-3, paragraph[0058] of Park teaches the directions of the LEDs 60a, 60b and 60c of each LED device group 61 may be varied by rotating the LED device group 61 to prevent these LED groups 61 from focusing only one color in only one direction; and reference will now be made in detail to the red LED 60a, and See also at least paragraphs[0042], [0048], [0052]-[0057], and [0059]-[0061] of Park); but the combination of Lancioni and Park still do not expressly teach to provide a first viewing angle of the display in a normal mode; and in response to detecting the activation of the privacy mode, rotate the LED package to a first angle in a range of 0 to 75 degrees and hold the LED package at that angle in the range of 0 to 75 degrees to change light direction of the LED package to provide a second viewing angle of the display, wherein the second viewing angle is narrower than the first viewing angle.
However, Hu teaches to provide a first viewing angle of the display in a normal mode; and in response to detecting the activation of the privacy mode, rotate the LED package to a first angle in a range of 0 to 75 degrees and hold the LED package at that angle in the range of 0 to 75 degrees to change light direction of the LED package to provide a second viewing angle of the display, wherein the second viewing angle is narrower than the first viewing angle (FIGS. 1-2, paragraphs[0040]-[0043] of Hu teaches further, the light-source component 2 may also include a fixed support 21 and a driving unit 23; the fixed support 21 may be connected to the backplane 1, the LED bar 22 may be pivoted to the fixed support 21, and the driving unit 23 may be configured to drive the LED bar 22 to rotate; further, a support board 3 may also be disposed between the plurality of light-source components 2 and the optical member 4 in the backlight module; an existing light-emitting angle of the LEDs used in a backlight module is often between about 115 degrees and about 120 degrees; in the present disclosure, to realize the viewing angle switch, the light-emitting angle of the LEDs 220 on the LED bar 22 may be smaller than about 40 degrees, and approximately collimated light may be the optimal choice; when the disclosed backlight module is applied to a display device, the display device may switch between wide viewing angle display function and narrow viewing angle display function; specifically, as shown in FIG. 1A, when the LED bar 22 is driven to rotate until the LED 220 faces towards the support board 3, light emitted from the LEDs 220 may pass through the support board 3 and the optical member 4 and exit the optical member 4 at a first exiting angle range, e.g., including a small light-emitting angle range; accordingly, the display device may operate in a narrow viewing angle mode, thus realizing anti-peeping and effectively protecting personal information and privacy; further, as shown in FIG. 1B, when the LED bar 22 is driven until the LED 220 faces towards the backplane inner bottom 12, light emitted from the LEDs 220 may be scattered by the scattering pits 10 and exit the backplane 1 through the support board 3 and exit the optical member 4 at a second exiting angle range, e.g., including a large light-emitting angle range; accordingly, the display device may operate in a wide viewing angle mode, and the users may share contents displayed on the display device with other people; thus, the display device containing the disclosed backlight module may be applied in various applications; and the use of the display device may have more flexibility, and See also at least paragraphs[0039] and [0052] of Hu (i.e., Hu teaches when a switch from wide viewing angle display function to narrow viewing angle display function is determined then utilizing driving unit 23 and fixed support 21 for holding and rotating LED bar 22 having LEDs 220, via a shaft, up to 180 degrees so as to switch the display device between wide viewing angle display function and narrow viewing angle display function, wherein when the LED bar 22 is driven to rotate until the LED 220 faces towards the support board 3, light emitted from the LEDs 220 may pass through the support board 3 and the optical member 4 and exit the optical member 4 at a first exiting angle range, e.g., including a small light-emitting angle range so that the display device operates in a narrow viewing angle mode thereby realizing anti-peeping and effectively protecting personal information and privacy)).
Furthermore, Lancioni, Park, and Hu are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of suitably forming the display having a light emitting diode.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park based on Park and Hu to provide a first viewing angle of the display in a normal mode; and in response to detecting the activation of the privacy mode, rotate the LED package to a first angle in a range of 0 to 75 degrees and hold the LED package at that angle in the range of 0 to 75 degrees to change light direction of the LED package to provide a second viewing angle of the display, wherein the second viewing angle is narrower than the first viewing angle.  One reason for the modification as taught by Park is to have a display with a backlight in which a disposition of a light source is adjustable to enhance color uniformity of the backlight (paragraph[0003] of Park).  Another reason for the modification as taught by Hu is to have a display device that provides an adjustable viewing angle for suitably switching between a wide viewing angle mode and a narrow viewing angle mode (paragraph[0034] of Hu).  Accordingly, the same motivation and rationale to combine for claim 13, mentioned above, applies to subsequent dependent claims.
Regarding claim 15, Lancioni and Park teach wherein the LED package comprises an LED, wherein the LED is at the orientation towards and parallel to the liquid crystal panel; portion of the liquid crystal panel (60 FIGS. 1-3, paragraph[0040] of Park teaches an LCD 1 comprises an LCD panel 20, a light regulating part 30, a reflecting plate 40, and an LED circuit board 51, which are disposed sequentially in the rear of the LCD panel 20; and the LCD 1 further comprises one or more LED devices 60 seated on the LED circuit board 51 and disposed corresponding to an LED aperture 41 of the reflecting plate 40, and See also at least paragraphs[0041], [0048], and [0050]-[0053] of Park); but do not expressly teach to provide the first viewing angle, and wherein the LED is rotated to the first angle towards a vertical center viewing; to provide the second viewing angle.
However, Hu teaches to provide the first viewing angle, and wherein the LED is rotated to the first angle towards a vertical center viewing (FIGS. 1-2, paragraph[0052] of Hu teaches specific types of the driving unit 23 may not be limited, for example, the driving unit 23 may be a driving motor, or a micro-motor, etc; as shown in FIG. 2, in one embodiment of the present disclosure, the driving unit 23 may be an electric motor, one end of the LED bar 22 may be pivoted to the fixed support 21, and the other end of the LED bar 22 may be connected to an output shaft of the electric motor; optionally, the electric motor may be a reciprocating motor, and the rotating range of the output shaft may be about 180 degrees; and using such a technical solution, the control logic of the electric motor may be relatively simple, thus the rotation position of the LED bar 22 may be precisely controlled, and See also at least paragraphs[0039]-[0041] of Hu (i.e., Hu teaches driving unit 23 for rotating LED bar 22, via a shaft, up to 180 degrees)); to provide the second viewing angle (FIGS. 1-2, paragraphs[0040]-[0043] of Hu teaches further, the light-source component 2 may also include a fixed support 21 and a driving unit 23; the fixed support 21 may be connected to the backplane 1, the LED bar 22 may be pivoted to the fixed support 21, and the driving unit 23 may be configured to drive the LED bar 22 to rotate; further, a support board 3 may also be disposed between the plurality of light-source components 2 and the optical member 4 in the backlight module; an existing light-emitting angle of the LEDs used in a backlight module is often between about 115 degrees and about 120 degrees; in the present disclosure, to realize the viewing angle switch, the light-emitting angle of the LEDs 220 on the LED bar 22 may be smaller than about 40 degrees, and approximately collimated light may be the optimal choice; when the disclosed backlight module is applied to a display device, the display device may switch between wide viewing angle display function and narrow viewing angle display function; specifically, as shown in FIG. 1A, when the LED bar 22 is driven to rotate until the LED 220 faces towards the support board 3, light emitted from the LEDs 220 may pass through the support board 3 and the optical member 4 and exit the optical member 4 at a first exiting angle range, e.g., including a small light-emitting angle range; accordingly, the display device may operate in a narrow viewing angle mode, thus realizing anti-peeping and effectively protecting personal information and privacy; further, as shown in FIG. 1B, when the LED bar 22 is driven until the LED 220 faces towards the backplane inner bottom 12, light emitted from the LEDs 220 may be scattered by the scattering pits 10 and exit the backplane 1 through the support board 3 and exit the optical member 4 at a second exiting angle range, e.g., including a large light-emitting angle range; accordingly, the display device may operate in a wide viewing angle mode, and the users may share contents displayed on the display device with other people; thus, the display device containing the disclosed backlight module may be applied in various applications; and the use of the display device may have more flexibility, and See also at least paragraph[0052] of Hu (i.e., Hu teaches driving unit 23 and fixed support 21 for holding and rotating LED bar 22 having LEDs 220 so as to switch the display device between wide viewing angle display function and narrow viewing angle display function)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lancioni, in view of Park, Hu, and Kim et al., U.S. Patent Application Publication 2012/0154413 A1 (hereinafter Kim I).
Regarding claim 14, Lancioni and Park teach further comprising instructions to (FIGS. 5 and 8, paragraphs[0038] of Lancioni teaches the storage device 816 includes a machine-readable medium 822 on which is stored one or more sets of data structures and instructions 824 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein; and the instructions 824 may also reside, completely or at least partially, within the main memory 804, static memory 806, and/or within the processor 802 during execution thereof by the computer system 800, with the main memory 804, static memory 806, and the processor 802 also constituting machine-readable media, and See also at least ABSTRACT, paragraphs[0036]-[0037], [0039]-[0042], [0086], and [0090] of Lancioni); but do not expressly teach receive an input to enable a second privacy mode of the display; and rotate the LED package to a second angle in the range of 0 to 75 degrees to change the light direction of the LED package to provide a third viewing angle of the display, wherein the third viewing angle is narrower than the second viewing angle.  
However, Hu teaches ; and rotate the LED package to a second angle in the range of 0 to 75 degrees to change the light direction of the LED package to provide a third viewing angle of the display, wherein the third viewing angle is narrower than the second viewing angle (FIGS. 1-2, paragraph[0052] of Hu teaches specific types of the driving unit 23 may not be limited, for example, the driving unit 23 may be a driving motor, or a micro-motor, etc; as shown in FIG. 2, in one embodiment of the present disclosure, the driving unit 23 may be an electric motor, one end of the LED bar 22 may be pivoted to the fixed support 21, and the other end of the LED bar 22 may be connected to an output shaft of the electric motor; optionally, the electric motor may be a reciprocating motor, and the rotating range of the output shaft may be about 180 degrees; and using such a technical solution, the control logic of the electric motor may be relatively simple, thus the rotation position of the LED bar 22 may be precisely controlled, and See also at least paragraphs[0039]-[0043] of Hu (i.e., Hu teaches driving unit 23 and fixed support 21 for holding and rotating LED bar 22, via a shaft, up to 180 degrees)); but the combination of Lancioni, Park, and Hu still do not expressly teach receive an input to enable a second privacy mode of the display.
However, Kim I teaches receive an input to enable a second privacy mode of the display (FIGS. 17D, paragraph[0331] of Kim I teaches meanwhile, it can vary an input type of the mode switching command signal corresponding to each of the private mode and the business mode; if a plurality of private modes (or business modes) exists, an input type of a mode switching command signal can be varied per private mode; for instance, in order to perform the switching to the private mode, a 2-times terminal shaking, a touch & drag in a left direction, a forward terminal inclination or the like can be input; for another instance, in order to perform the switching to the business mode, a 1-time terminal shaking, a touch & drag in a right direction, a backward terminal inclination or the like can be input; for another instance, in order to perform the switching to the first private mode, a 1-time terminal shaking can be input; and for another instance, in order to perform the switching to the second private mode, a 2-times terminal shaking can be input; and for a further instance, in order to perform the switching to the third private mode, a 3-times terminal shaking can be input, and See also at least paragraphs[0328]-[0330] of Kim I).
Furthermore, Lancioni, Park, Hu, and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of suitably forming the display having a light emitting diode.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park based on Park, Hu, and Kim I to receive an input to enable a second privacy mode of the display; and rotate the LED package to a second angle in the range of 0 to 75 degrees to change the light direction of the LED package to provide a third viewing angle of the display, wherein the third viewing angle is narrower than the second viewing angle.  One reason for the modification as taught by Park is to have a display with a backlight in which a disposition of a light source is adjustable to enhance color uniformity of the backlight (paragraph[0003] of Park).  Another reason for the modification as taught by Hu is to have a display device that provides an adjustable viewing angle for suitably switching between a wide viewing angle mode and a narrow viewing angle mode (paragraph[0034] of Hu).  Still another reason for the modification as taught by Kim I is for data privacy and suitable mode switching (i.e., between personal and business mode) of a mobile terminal  (paragraphs[0011]-[0013] of Kim I).

Potentially Allowable Subject Matter
Claims 1 and 7 are allowable, because the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-6 and 16-20  and claims 8-12 are allowable, because for each of claims 2-6 and 16-20  and claims 8-12, in light of their dependency on claims 1 and 7 respectively, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to claim 13, Applicants submitted that the prior art of record does not teach of suggest the following limitations: “in response to detecting the activation of the privacy mode, rotate the LED package to a first angle in a range of 0 to 75 degrees and hold the LED package at that angle in the range of 0 to 75 degrees to change a light direction of the LED package to provide a second viewing angle of the display”.
Examiner respectfully disagrees.  In regard to the argument ‘A’ summarized above paragraphs[0032] of Lancioni teaches FIG. 5 illustrates a flow diagram of a method 500 for dynamically applying a privacy filter to an electronic display 322 according to one or more embodiments described herein; the electronic display 322 may be operating in standard mode of operation without any privacy filters applied or a portion of the electronic display 322 may already be obscured by a dynamically applied privacy filter (e.g., an earlier message in a chain of displayed messages is already obscured); at operation 502, data to be displayed by electronic display 322 is detected; for example, a user opens a document or types in data via a keyboard so that the document or typed in data will then be displayed on at least a portion of the electronic display 322; at operation 504, a determination is made (e.g., based on detected tags) regarding whether the detected data is private; if the detected data is not private then the data is simply displayed on electronic display 322 at operation 506; if the detected data is determined to be private then, at operation 508, location context data is detected (e.g., from GPS receiver 410 and/or microphone 416); at operation 510, a determination is made (e.g., based on an ambient noise level) regarding whether the current location of the electronic display 322 is a private location; if the current location is not determined to be a private location then the method returns to operation 506 in order to simply display the detected data on electronic display 322; and if the current location is determined to be a private location then, at operation 512, boundaries of an area of electronic display 322 where the detected data is to be displayed are detected (e.g., a text box defined by application associated with detected data, and See also at least paragraph[0033] of Lancioni.
Thus, to further clarify, Lancioni teaches in response to detecting data to be displayed by an electronic device is private, subsequently detecting location context data and determining that a location of the electronic display is a private location such that when boundaries of an area of the electronic display where the detected data is to be displayed are detected a privacy filter is dynamically generated to obscure a sub-area of the electronic display where the detected data to be display will be displayed so that the detected data cannot be discerned at a wide viewing angle (e.g., 45° or greater)).
In addition, paragraphs[0040]-[0043] of Hu teaches further, the light-source component 2 may also include a fixed support 21 and a driving unit 23; the fixed support 21 may be connected to the backplane 1, the LED bar 22 may be pivoted to the fixed support 21, and the driving unit 23 may be configured to drive the LED bar 22 to rotate; further, a support board 3 may also be disposed between the plurality of light-source components 2 and the optical member 4 in the backlight module; an existing light-emitting angle of the LEDs used in a backlight module is often between about 115 degrees and about 120 degrees; in the present disclosure, to realize the viewing angle switch, the light-emitting angle of the LEDs 220 on the LED bar 22 may be smaller than about 40 degrees, and approximately collimated light may be the optimal choice; when the disclosed backlight module is applied to a display device, the display device may switch between wide viewing angle display function and narrow viewing angle display function; specifically, as shown in FIG. 1A, when the LED bar 22 is driven to rotate until the LED 220 faces towards the support board 3, light emitted from the LEDs 220 may pass through the support board 3 and the optical member 4 and exit the optical member 4 at a first exiting angle range, e.g., including a small light-emitting angle range; accordingly, the display device may operate in a narrow viewing angle mode, thus realizing anti-peeping and effectively protecting personal information and privacy; further, as shown in FIG. 1B, when the LED bar 22 is driven until the LED 220 faces towards the backplane inner bottom 12, light emitted from the LEDs 220 may be scattered by the scattering pits 10 and exit the backplane 1 through the support board 3 and exit the optical member 4 at a second exiting angle range, e.g., including a large light-emitting angle range; accordingly, the display device may operate in a wide viewing angle mode, and the users may share contents displayed on the display device with other people; thus, the display device containing the disclosed backlight module may be applied in various applications; and the use of the display device may have more flexibility, and See also at least paragraphs[0039] and [0052] of Hu.
Thus, to further clarify, Hu teaches when a switch from wide viewing angle display function to narrow viewing angle display function is determined then utilizing driving unit 23 and fixed support 21 for holding and rotating LED bar 22 having LEDs 220, via a shaft, up to 180 degrees so as to switch the display device between wide viewing angle display function and narrow viewing angle display function, wherein when the LED bar 22 is driven to rotate until the LED 220 faces towards the support board 3, light emitted from the LEDs 220 may pass through the support board 3 and the optical member 4 and exit the optical member 4 at a first exiting angle range, e.g., including a small light-emitting angle range so that the display device operates in a narrow viewing angle mode thereby realizing anti-peeping and effectively protecting personal information and privacy.
Furthermore, as mentioned above, Lancioni, Park, and Hu are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of suitably forming the display having a light emitting diode.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park based on Park and Hu to provide a first viewing angle of the display in a normal mode; and in response to detecting the activation of the privacy mode, rotate the LED package to a first angle in a range of 0 to 75 degrees to change light direction of the LED package to provide a second viewing angle of the display, wherein the second viewing angle is narrower than the first viewing angle.  One reason for the modification as taught by Park is to have a display with a backlight in which a disposition of a light source is adjustable to enhance color uniformity of the backlight (paragraph[0003] of Park).  Another reason for the modification as taught by Hu is to have a display device that provides an adjustable viewing angle for suitably switching between a wide viewing angle mode and a narrow viewing angle mode (paragraph[0034] of Hu).
Also, in regard to independent claims 13 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to argument ‘A.’, summarized above, also applies to respective dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621